Title: From James Madison to Horatio Gates Spafford, 21 August 1825
From: Madison, James
To: Spafford, Horatio Gates


        
          Montpellier, August 21. 1825
        
        I have recd. with your friendly letter of the 29th ult: the little volume now returned to which it refers; and I thank you for the kind feelings with which you recommend the perusal of it. I am too old to enter the wide field which the subject of the work opens for investigation. Mr. Jefferson is still older, and very infirm also. You have time enough before you to re-examine

adopted opinions, and to compare with them the merits of new ones. And I wish that your success in finding truth may equal the sincerity with which I am sure you seek it. Mrs. Madison desires me to make her acknowledgments for your kind remembrances, and joins in all the good wishes which I pray you to accept.
        
          James Madison
        
      